RECOMMENDED FOR FULL-TEXT PUBLICATION
           Pursuant to Sixth Circuit Rule 206             2    Fullmer v. Michigan Dep’t           Nos. 02-1731/1864
   ELECTRONIC CITATION: 2004 FED App. 0057P (6th Cir.)         of State Police, et al.
               File Name: 04a0057p.06
                                                          Lansing, Michigan, for Appellant. Thomas Lazar, Bingham
                                                          Farms, Michigan, for Appellee. ON BRIEF: Margaret A.
UNITED STATES COURT OF APPEALS                            Nelson, OFFICE OF THE ATTORNEY GENERAL, TORT
             FOR THE SIXTH CIRCUIT                        DEFENSE DIVISION, Lansing, Michigan, for Appellant.
               _________________                          Thomas Lazar, Bingham Farms, Michigan, for Appellee.
                                                                             _________________
DANIEL S. FULLMER,                X
             Plaintiff-Appellee, -                                               OPINION
                                   -                                         _________________
                                   -  Nos. 02-1731/1864
            v.                     -                        MARTHA CRAIG DAUGHTREY, Circuit Judge. This
                                    >                     appeal arises from a successful challenge to the
                                   ,
MICHIGAN DEPARTMENT OF                                    constitutionality of the public registry provision of
                                   -
STATE POLICE, and STEPHEN                                 Michigan’s Sex Offenders Registration Act, MICH. COMP.
                                   -
                                                          LAWS §§ 28.721-732 (2003), which was held to be invalid by
MADDEN , in his official           -
                                                          the district court in a judgment that included an injunction
capacity as Director,              -
                                                          against its immediate enforcement. Because we conclude that
       Defendants-Appellants. -                           the act creating the registry meets the due process standards
                                   -
                                                          for such programs recently announced by the Supreme Court
                                  N
                                                          in Connecticut Department of Public Safety v. Doe, 538
      Appeal from the United States District Court        U.S. 1 (2003), we reverse the district court’s judgment and
     for the Eastern District of Michigan at Detroit.     vacate the related injunction.
   No. 01-73319—Victoria A. Roberts, District Judge.
                                                              FACTUAL AND PROCEDURAL BACKGROUND
              Argued: December 2, 2003
                                                             Plaintiff Daniel Fullmer was convicted of an offense
        Decided and Filed: February 25, 2004              requiring registration as a “sex offender” under Michigan’s
                                                          Sex Offenders Registration Act, but one committed under
 Before: SILER, DAUGHTREY, and GIBBONS, Circuit           circumstances that, he contends, do not establish “future
                    Judges.                               dangerousness.” Nevertheless, as a registered sex offender he
                                                          is required, among other obligations, to submit to state
                 _________________                        officials information concerning his whereabouts and update
                                                          the information every 90 days. He must also submit to being
                      COUNSEL                             photographed at regular intervals, provide a blood sample for
                                                          DNA analysis, and notify authorities of any address change
ARGUED: Margaret A. Nelson, OFFICE OF THE                 within 10 days of such a change. He will remain in the
ATTORNEY GENERAL, TORT DEFENSE DIVISION,                  registry for 25 years, long after the end of any probation,

                           1
Nos. 02-1731/1864            Fullmer v. Michigan Dep’t        3    4    Fullmer v. Michigan Dep’t             Nos. 02-1731/1864
                                  of State Police, et al.               of State Police, et al.

parole, or other form of release. The act provides for             registry. The defendants now appeal the district court’s
registries to be used both for law enforcement purposes and        judgment.
for public dissemination. Local police departments are
required to make the registry information available on the                                DISCUSSION
internet. As a result, by using the Michigan State Department
of Police website, anyone with internet access can search for         The crux of the plaintiff’s due process argument is that the
convicted sex offenders by name, age, or zip code and retrieve     registration and public disclosure aspects of the act deprive
an offender’s name, sex, height, weight, race, eye color, date     him of a constitutionally protected liberty interest “by
of birth, address, offense, and any known aliases. See             stigmatizing him as a presently dangerous sex offender and
Michigan Public Sex Offender Registry (PSOR) Inquiry               imposing intrusive reporting obligations, which altered his
(2002), at http://www.mipsor.state.mi.us.                          legal status, without giving him notice and an opportunity to
                                                                   be heard on whether he [is a threat to] the public safety.”
  In the district court, Fullmer claimed that the requirements     Under well-settled precedent, however, damage to reputation
of the act and the attendant penalties to which he is subject if   alone does not implicate a protected liberty or property
he fails to meet them infringe upon his liberty and property       interest. See Paul v. Davis, 424 U.S. 693, 701 (1976);
interests arising out of the First, Fourth, Ninth, and             Cutshall v. Sundquist, 193 F.3d 466, 479 (6th Cir. 1999).
Fourteenth Amendments to the United States Constitution and        Due process analysis is triggered only where the “stigma of
violate the Due Process Clause by changing his legal status        damage to a reputation is coupled with another interest, such
and requiring him to register as a sex offender without            as employment,” a requirement that has come to be known as
providing him a hearing or conducting an assessment of his         the “stigma-plus” test. Id. The district court’s decision to
individual dangerousness or potential threat to the                invalidate the Michigan statute was based on its conclusion
community. He filed suit against the Michigan State                that Fullmer met this test, relying principally upon the
Department of Police and Lt. Col. Stephen Madden in his            analysis in Doe v. Department of Public Safety, 271 F.3d 38
capacity as director of the State Police, challenging the          (2d Cir. 2001), in which the Second Circuit found that
constitutionality of the Michigan Sex Offender Registration        Connecticut’s sex offender registry deprived sex offenders of
Act, particularly the provision permitting public                  a liberty interest and violated due process.
dissemination of information about registered offenders. The
district court issued a declaratory judgment in Fullmer’s            Since the entry of judgment in the district court, however,
favor, holding that the act constitutes an unconstitutional        the Supreme Court has overturned the Second Circuit
denial of due process because it does not provide registrants      decision, making an important distinction between the
with notice or an opportunity to be heard on the issue of their    particular type of registry utilized under the Connecticut
dangerousness. The court also enjoined enforcement of the          statute and other sex offender registries. See Conn. Dep't of
act pending the addition of adequate procedural safeguards.        Pub. Safety v. Doe, 538 U.S. 17 (2003). That distinction
Later, in response to the defendants’ motion to stay, the court    involves the structure of the Connecticut registry, which is
modified the declaratory judgment and injunction, allowing         based on the fact of the registrant’s conviction rather than his
the defendants to resume the requirements of the registry for      or her current “dangerousness.” The Supreme Court held
law enforcement purposes, but not to continue the public           that, because the basis of the registration requirement is the
                                                                   fact of conviction alone, dangerousness and the opportunity
Nos. 02-1731/1864            Fullmer v. Michigan Dep’t         5    6     Fullmer v. Michigan Dep’t              Nos. 02-1731/1864
                                  of State Police, et al.                 of State Police, et al.

to be heard on the issue of dangerousness are simply not            certain date are listed, without exception. Moreover, there is
material issues. See id. at 7 - 8.                                  nothing on the website to indicate that the state has made an
                                                                    individual determination as to a registrant’s dangerousness.
  In reaching the conclusion that due process was not               Hence, the Michigan registry serves the same purpose and has
implicated by the Connecticut statute, the Supreme Court            the same effect as its Connecticut counterpart. As the Court
noted the following disclaimer on the registry’s website            indicated in Connecticut Department of Public Safety v. Doe,
makes clear that no determination of registrants’                   the state “has decided that the registry information of all sex
dangerousness has been made, explaining that “[i]ndividuals         offenders – currently dangerous or not – must be publicly
included within the registry are included solely by virtue of       disclosed” and that “states are not barred by principles of
their conviction record and state law.” See id. at 7 (emphasis      ‘procedural due process’ from drawing such classifications.”
in original).                                                       Conn. Dep’t of Pub. Safety v. Doe, 538 U.S. at 11 (emphasis
                                                                    in original). The Court left open the possibility that a plaintiff
  Similarly, Michigan’s registry is based solely upon the fact      might be able to show that a registry of this kind violates
of an offender’s conviction; the registry website does not          substantive due process, but because the plaintiff in this case,
indicate that a determination has been made concerning the          like the plaintiff in Doe, did not rely on substantive due
dangerousness of those listed in the registry, but only that the    process as a ground for relief, that issue is not before us at this
registrants are convicted sex offenders. See Michigan Public        time.
Sex Offender Registry (PSOR) Inquiry (2002), at
http://www.mipsor.state.mi.us. Nevertheless, the plaintiff                                  CONCLUSION
points to a provision in the Michigan registration act to the
effect that “[t]he legislature has determined that a person who       In light of the Supreme Court’s intervening decision in
has been convicted of committing an offense covered by this         Connecticut Department of Public Safety v. Doe, and given
act poses a potential serious menace and danger to the health,      the similarity between Connecticut’s and Michigan’s statutes,
safety, morals, and welfare of the people” and that “[t]he          we conclude that the district court’s decision invalidating the
registration requirements of this act are intended to provide       Michigan statute under the Fourteenth Amendment to the
law enforcement and the people . . . an . . . effective means to    United States Constitution cannot be sustained. We therefore
monitor those persons who pose such a potential danger.”            REVERSE the judgment of the district court holding
MICH. COMP. LAWS § 28.721a (2003). He contends that this            unconstitutional the Michigan Sex Offenders Registration
language in the statute, even though it did not appear in the       Act, MICH. COMP. LAWS §§ 28.721-732 (2003). The question
information presented on the website, deprives him of his           of the authority of the district court to enjoin immediate
“constitutionally protected interest in not being falsely labeled   enforcement action by the state thereby becomes moot, and
as a dangerous sex offender” and is sufficient to invalidate the    we VACATE the order of injunction without ruling on the
act despite the holding in Connecticut Department of Public         Eleventh Amendment question raised by the state on appeal.
Safety v. Doe.
  We disagree. Regardless of the language in the statute, the
information on the registry’s website makes it clear to anyone
accessing the registry that all sex offenders convicted after a